Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1.	(Currently Amended) An organic light-emitting device comprising:
a first electrode; 
a second electrode facing the first electrode; 
an emission layer between the first electrode and the second electrode, the emission layer including a first compound; and
an electron transport region between the emission layer and the second electrode, the electron transport region comprising an electron transport layer including a second compound and an electron control layer including a third compound,
wherein the electron control layer is between the emission layer and the electron transport layer,
the first compound is selected from compounds represented by Formula 1,
the second compound is selected from compounds represented by Formula 2, and
the third compound is selected from the compounds represented by Formula 1 and the compounds represented by Formula 2:
Formula 1

    PNG
    media_image1.png
    515
    569
    media_image1.png
    Greyscale
,
Formula 2

    PNG
    media_image2.png
    476
    587
    media_image2.png
    Greyscale
,

    PNG
    media_image3.png
    1107
    960
    media_image3.png
    Greyscale
,
wherein, in Formulae 1, 1-1(1) to 1-1(5), and 2, 
A1 is selected from groups represented by Formulae 1-1(1) to 1-1(5),
n1 is 1, 2, or 3; and each A1 moiety is independently selected when n 1 is 2 or greater,
A2 is selected from monovalent groups derived from compounds represented by Formulae 2-1-3 to 2-1-6, 2-1-8, 2-3-1, 2-3-2, 2-3-5, and 2-3-6:


    PNG
    media_image4.png
    146
    172
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    352
    1177
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    348
    393
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    123
    480
    media_image7.png
    Greyscale


    PNG
    media_image7.png
    123
    480
    media_image7.png
    Greyscale
;
T1 is selected from the group consisting of O and S;
X1 is selected from the group consisting of N and C(R51); X2 is selected from the group consisting of N and C(R52); X3 is selected from the group consisting of N and C(R53); X4 is selected from the group consisting of N and C(R54); X5 is selected from the group consisting of N and C(R55); X6 is selected from the group consisting of N and C(R56); X7 is selected from the group consisting of N and C(R57); X8 is selected from the group consisting of N and C(R58); X9 is selected from the group consisting of N and C(R59);
n2 is 1, 2 or 3; and each A2 moiety is independently selected when n2 is 2 or greater,
L1 and L3 are each independently selected from the group consisting of a phenylene group, a pentalenylene group, an indenylene group, a naphthylene group, an azulenylene group, a heptalenylene group, an indacenylene group, an acenaphthylene group, a fluorenylene group, a spiro-fluorenylene group, a benzofluorenylene group, a dibenzofluorenylene group, a phenalenylene group, an anthracenylene group, a fluoranthenylene group, a triphenylenylene group, a pyrenylene group, a chrysenylene group, a naphthacenylene group, a picenylene group, a perylenylene group, a pentaphenylene group, a hexacenylene group, a pentacenylene group, a rubicenylene group, a coronenylene group, an ovalenylene group, a pyrrolylene group, a thiophenylene group, a furanylene group, an imidazolylene group, a pyrazolylene group, a thiazolylene group, an isothiazolylene group, an oxazolylene group, an isoxazolylene group, a pyridinylene group, a pyrazinylene group, a pyrimidinylene group, a pyridazinylene group, an 
a phenylene group, a pentalenylene group, an indenylene group, a naphthylene group, an azulenylene group, a heptalenylene group, an indacenylene group, an acenaphthylene group, a fluorenylene group, a spiro-fluorenylene group, a benzofluorenylene group, a dibenzofluorenylene group, a phenalenylene group, an anthracenylene group, a fluoranthenylene group, a triphenylenylene group, a pyrenylene group, a chrysenylene group, a naphthacenylene group, a picenylene group, a perylenylene group, a pentaphenylene group, a hexacenylene group, a pentacenylene group, a rubicenylene group, a coronenylene group, an ovalenylene group, a pyrrolylene group, a thiophenylene group, a furanylene group, an imidazolylene group, a pyrazolylene group, a thiazolylene group, an isothiazolylene group, an oxazolylene group, an isoxazolylene group, a pyridinylene group, a pyrazinylene group, a pyrimidinylene group, a pyridazinylene group, an isoindolylene group, an indolylene group, an indazolylene group, a purinylene group, a quinolinylene group, an isoquinolinylene group, a benzoquinolinylene group, a phthalazinylene group, a naphthyridinylene group, a quinoxalinylene group, a quinazolinylene the group consisting of deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C1-C20 alkyl group, a C1-C20 alkoxy group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclopentenyl group, a cyclohexenyl group, a phenyl group, a biphenyl group, a terphenyl group, a pentalenyl group, an indenyl group, a naphthyl group, an azulenyl group, a heptalenyl group, an indacenyl group, an acenaphthyl group, a fluorenyl group, a spiro-fluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenalenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a naphthacenyl group, a picenyl group, a perylenyl group, a pentaphenyl group, a hexacenyl group, a pentacenyl group, a rubicenyl group, a coronenyl group, an ovalenyl group, a pyrrolyl group, a thiophenyl group, a furanyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, an isoindolyl group, an indolyl group, an indazolyl group, a purinyl group, a quinolinyl group, an isoquinolinyl group, a benzoquinolinyl 
L2 is selected from the group consisting of a phenylene group, a pentalenylene group, an indenylene group, a naphthylene group, an azulenylene group, a heptalenylene group, an indacenylene group, an acenaphthylene group, a fluorenylene group, a spiro-fluorenylene group, a benzofluorenylene group, a dibenzofluorenylene group, a phenalenylene group, an anthracenylene group, a fluoranthenylene group, a triphenylenylene group, a pyrenylene group, a chrysenylene group, a naphthacenylene group, a picenylene group, a perylenylene group, a pentaphenylene group, a hexacenylene group, a pentacenylene group, a rubicenylene group, a coronenylene group, an ovalenylene group, a pyrrolylene group, a thiophenylene group, a furanylene group, an imidazolylene group, a pyrazolylene group, a thiazolylene group, an isothiazolylene group, an oxazolylene group, an isoxazolylene group, a pyridinylene group, a pyrazinylene group, a pyridazinylene group, an isoindolylene group, an indolylene group, an indazolylene group, a purinylene group, a quinolinylene group, an isoquinolinylene group, a benzoquinolinylene group, a phthalazinylene group, a naphthyridinylene group, a quinoxalinylene group, a quinazolinylene group, a cinnolinylene group, a carbazolylene group, a phenanthridinylene group, an acridinylene group, a phenanthrolinylene group, a phenazinylene 
a phenylene group, a pentalenylene group, an indenylene group, a naphthylene group, an azulenylene group, a heptalenylene group, an indacenylene group, an acenaphthylene group, a fluorenylene group, a spiro-fluorenylene group, a benzofluorenylene group, a dibenzofluorenylene group, a phenalenylene group, an anthracenylene group, a fluoranthenylene group, a triphenylenylene group, a pyrenylene group, a chrysenylene group, a naphthacenylene group, a picenylene group, a perylenylene group, a pentaphenylene group, a hexacenylene group, a pentacenylene group, a rubicenylene group, a coronenylene group, an ovalenylene group, a pyrrolylene group, a thiophenylene group, a furanylene group, an imidazolylene group, a pyrazolylene group, a thiazolylene group, an isothiazolylene group, an oxazolylene group, an isoxazolylene group, a pyridinylene group, a pyrazinylene group, a pyridazinylene group, an isoindolylene group, an indolylene group, an indazolylene group, a purinylene group, a quinolinylene group, an isoquinolinylene group, a benzoquinolinylene group, a phthalazinylene group, a naphthyridinylene group, a quinoxalinylene group, a quinazolinylene group, a cinnolinylene group, a carbazolylene group, a phenanthridinylene group, an acridinylene group, a phenanthrolinylene group, a phenazinylene group, a benzimidazolylene group, a benzofuranylene group, a benzothiophenylene group, a benzothiazolylene group, an isobenzothiazolylene group, a benzoxazolylene group, an isobenzoxazolylene group, a triazolylene group, a tetrazolylene group, the group consisting of deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C1-C20 alkyl group, a C1-C20 alkoxy group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclopentenyl group, a cyclohexenyl group, a phenyl group, a biphenyl group, a terphenyl group, a pentalenyl group, an indenyl group, a naphthyl group, an azulenyl group, a heptalenyl group, an indacenyl group, an acenaphthyl group, a fluorenyl group, a spiro-fluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenalenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a naphthacenyl group, a picenyl group, a perylenyl group, a pentaphenyl group, a hexacenyl group, a pentacenyl group, a rubicenyl group, a coronenyl group, an ovalenyl group, a pyrrolyl group, a thiophenyl group, a furanyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, an isoindolyl group, an indolyl group, an indazolyl group, a purinyl group, a quinolinyl group, an isoquinolinyl group, a benzoquinolinyl group, a phthalazinyl group, a naphthyridinyl group, a quinoxalinyl group, a quinazolinyl group, a cinnolinyl group, a carbazolyl group, a phenanthridinyl group, an acridinyl group, a phenanthrolinyl group, a phenazinyl group, a benzimidazolyl group, a benzofuranyl group, a benzothiophenyl group, a benzothiazolyl group, an isobenzothiazolyl group, a benzoxazolyl group, an isobenzoxazolyl group, a triazolyl group, a tetrazolyl group, an oxadiazolyl 
L21 to L23 are each independently selected from the group consisting of a substituted or unsubstituted C3-C10 cycloalkylene group, a substituted or unsubstituted C1-C10 heterocycloalkylene group, a substituted or unsubstituted C3-C10 cycloalkenylene group, a substituted or unsubstituted C1-C10 heterocycloalkenylene group, a substituted or unsubstituted C6-C60 arylene group, a substituted or unsubstituted C1-C60 heteroarylene group, a substituted or unsubstituted divalent non-aromatic condensed polycyclic group, and a substituted or unsubstituted divalent non-aromatic condensed heteropolycyclic group,
a2 is selected from 1, 2, and 3;
a1, a3, and a21 to a23 are each independently selected from 0, 1, 2, and 3; each L1 moiety is independently selected when a1 is 2 or greater; each L2 moiety is independently selected when a2 is 2 or greater; each L3 moiety is independently selected when a3 is 2 or greater; each L21 moiety is independently selected when a21 is 2 or greater; each L22 moiety is independently selected when a22 is 2 or greater; and each L23 moiety is independently selected when a23 is 2 or greater,
Ar1 is selected from the group consisting of a phenyl group, a biphenyl group, a terphenyl group, a pentalenyl group, an indenyl group, a naphthyl group, an azulenyl group, a heptalenyl group, an indacenyl group, an acenaphthyl group, a fluorenyl group, a spiro-fluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenalenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a naphthacenyl group, a picenyl group, a perylenyl group, a pentaphenyl group, a hexacenyl group, a pentacenyl group, a rubicenyl group, a coronenyl group, an ovalenyl group, a pyrrolyl group, a thiophenyl 
a phenyl group, a biphenyl group, a terphenyl group, a pentalenyl group, an indenyl group, a naphthyl group, an azulenyl group, a heptalenyl group, an indacenyl group, an acenaphthyl group, a fluorenyl group, a spiro-fluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenalenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a naphthacenyl group, a picenyl group, a perylenyl group, a pentaphenyl group, a hexacenyl group, a pentacenyl group, a rubicenyl group, a coronenyl group, an ovalenyl group, a pyrrolyl group, a thiophenyl group, a furanyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, an isoindolyl group, an indolyl group, an indazolyl group, a purinyl group, a quinolinyl group, an isoquinolinyl group, a benzoquinolinyl group, a phthalazinyl group, a naphthyridinyl group, a quinoxalinyl group, a quinazolinyl group, a cinnolinyl group, a carbazolyl group, a phenanthridinyl group, an acridinyl the group consisting of deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C1-C20 alkyl group, a C1-C20 alkoxy group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclopentenyl group, a cyclohexenyl group, a phenyl group, a biphenyl group, a terphenyl group, a pentalenyl group, an indenyl group, a naphthyl group, an azulenyl group, a heptalenyl group, an indacenyl group, an acenaphthyl group, a fluorenyl group, a spiro-fluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenalenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a naphthacenyl group, a picenyl group, a perylenyl group, a pentaphenyl group, a hexacenyl group, a pentacenyl group, a rubicenyl group, a coronenyl group, an ovalenyl group, a pyrrolyl group, a thiophenyl group, a furanyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, an isoindolyl group, an indolyl group, an indazolyl group, a purinyl group, a quinolinyl group, an isoquinolinyl group, a benzoquinolinyl group, a phthalazinyl group, a naphthyridinyl group, a quinoxalinyl group, a quinazolinyl group, a cinnolinyl group, a carbazolyl group, a phenanthridinyl group, an acridinyl group, a phenanthrolinyl group, a phenazinyl group, a benzimidazolyl group, a benzofuranyl 31)(Q32)(Q33),
Ar2 is selected from the group consisting of a substituted or unsubstituted C3-C10 cycloalkyl group, a substituted or unsubstituted C1-C10 heterocycloalkyl group, a substituted or unsubstituted C3-C10 cycloalkenyl group, a substituted or unsubstituted C1-C10 heterocycloalkenyl group, a substituted or unsubstituted C6-C60 aryl group, a substituted or unsubstituted C1-C60 heteroaryl group, a substituted or unsubstituted monovalent non-aromatic condensed polycyclic group, and a substituted or unsubstituted monovalent non-aromatic condensed heteropolycyclic group, 
c1 and c2 are each independently selected from 1, 2, and 3; each Ar1 moiety is independently selected when c1 is 2 or greater; and each Ar2 moiety is independently selected when c2 is 2 or greater, 
Y1 is selected from the group consisting of N(R41) and C(R42)(R43), and
R1 is selected from the group consisting of hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a C1-C20 alkyl group, and a C1-C20 alkoxy group,
a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group, a fluorenyl group, a spiro-fluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, an anthracenyl group, a pyrenyl group, a chrysenyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, a quinolinyl group, an isoquinolinyl group, a quinoxalinyl group, a quinazolinyl group, a carbazolyl group, a triazinyl group, a benzocarbazolyl group, and a dibenzocarbazolyl group, and
the group consisting of deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C1-C20 alkyl group, a C1-C20 alkoxy group, a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group, a fluorenyl group, a spiro-fluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenanthrenyl group, an anthracenyl group, a pyrenyl group, a chrysenyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, a quinolinyl group, an isoquinolinyl group, a quinoxalinyl group, a quinazolinyl group, a carbazolyl group, a triazinyl group, a benzocarbazolyl group, a dibenzocarbazolyl group, and -Si(Q31)(Q32)(Q33), 
R11 to R20, R21, R31 to R36, R41 to R43, and R51 to R59 are each independently selected from the group consisting of hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a substituted or unsubstituted C1-C60 alkyl group, a substituted or unsubstituted C2-C60 alkenyl group, a substituted or unsubstituted C2-C60 alkynyl group, a substituted or unsubstituted C1-C60 alkoxy group, a substituted or unsubstituted C3-C10 cycloalkyl group, a substituted or unsubstituted C1-C10 heterocycloalkyl group, a substituted or unsubstituted C3-C10 1-C10 heterocycloalkenyl group, a substituted or unsubstituted C6-C60 aryl group, a substituted or unsubstituted C6-C60 aryloxy group, a substituted or unsubstituted C6-C60 arylthio group, a substituted or unsubstituted C1-C60 heteroaryl group, a substituted or unsubstituted monovalent non-aromatic condensed polycyclic group, a substituted or unsubstituted monovalent non-aromatic condensed heteropolycyclic group, and -Si(Q1)(Q2)(Q3),
in Formulae 2-1-2 to 2-1-6, 2-1-8, and 2-1-3 to 2-1-6, at least two selected from R31 to R36 and R51 to R59 are optionally linked to each other to form a substituted or unsubstituted C5-C30 carbocyclic group, or a substituted or unsubstituted C2-C30 heterocyclic group;
m1 and m21 are each independently selected from 0, 1, 2, and 3; each R1 moiety is independently selected when m 1 is 2 or greater; and each R21 moiety is independently selected when m21 is 2 or greater, 
b1 and b21 are each independently an integer selected from 0 to 8,
t1 and t2 are each independently selected from 1, 2, and 3, and
at least one substituent of the substituted C5-C30 carbocyclic group, the substituted C2-C30 heterocyclic group, the substituted C3-C10 cycloalkylene group, the substituted C1-C10 heterocycloalkylene group, the substituted C3-C10 cycloalkenylene group, the substituted C1-C10 heterocycloalkenylene group, the substituted C6-C60 arylene group, the substituted C1-C60 heteroarylene group, a substituted divalent non-aromatic condensed polycyclic group, a substituted divalent non-aromatic condensed heteropolycyclic group, the substituted C1-C60 alkyl group, the substituted C2-C60 alkenyl group, the substituted C2-C60 alkynyl group, the substituted C1-C60 alkoxy group, the substituted C3-C10 cycloalkyl group, the substituted C1-C10 heterocycloalkyl group, the substituted C3-C10 cycloalkenyl group, the substituted C1-C10 heterocycloalkenyl group, 6-C60 aryl group, the substituted C6-C60 aryloxy group, the substituted C6-C60 arylthio group, the substituted C1-C60 heteroaryl group, the substituted monovalent non-aromatic condensed polycyclic group, and the substituted monovalent non-aromatic condensed heteropolycyclic group is selected from the group consisting of:
deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, and a C1-C60 alkoxy group, 
a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, and a C1-C60 alkoxy group, each substituted with at least one selected from the group consisting of deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, -Si(Q11)(Q12)(Q13), -B(Q14)(Q15), and -N(Q16)(Q17), 
a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, and a monovalent non-aromatic condensed heteropolycyclic group,
a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio 1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, and a monovalent non-aromatic condensed heteropolycyclic group, each substituted with at least one selected from the group consisting of deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C6-C60 aryloxy group, a C6-C60 arylthio group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, a monovalent non-aromatic condensed heteropolycyclic group, -Si(Q21)(Q22)(Q23), -B(Q24)(Q25), and -N(Q26)(Q27), and
-Si(Q31)(Q32)(Q33), -B(Q34)(Q35), and -N(Q36)(Q37),
where Q1 to Q3, Q11 to Q17, Q21 to Q27 and Q31 to Q37 are each independently selected from the group consisting of hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C1-C60 alkyl group, a C2-C60 alkenyl group, a C2-C60 alkynyl group, a C1-C60 alkoxy group, a C3-C10 cycloalkyl group, a C1-C10 heterocycloalkyl group, a C3-C10 cycloalkenyl group, a C1-C10 heterocycloalkenyl group, a C6-C60 aryl group, a C1-C60 heteroaryl group, a monovalent non-aromatic condensed polycyclic group, and a monovalent non-aromatic condensed heteropolycyclic group.

2-5.	(Canceled)  

6.	(Currently Amended) The organic light-emitting device of claim 1, wherein L1, L3 and L21 to L23 are each independently selected from groups represented by Formulae 3-1 to 3-18, and L2 is selected from groups represented by Formulae 3-1 to 3-6, 3-8 to 3-14, 3-16, and 3-18:


    PNG
    media_image8.png
    554
    1321
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    1211
    3067
    media_image9.png
    Greyscale
, 
wherein, in Formulae 3-1 to 3-18,
Z1 is selected from the group consisting of hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C1-C20 alkyl group, a C1-C20 alkoxy group, a phenyl 
d1 is an integer selected from 1 to 4; 
d2 is an integer selected from 1 to 3; 
d3 is an integer selected from 1 to 6; 
d5 is an integer selected from 1 and 2; and 
* and *’ are each a binding site with an adjacent atom.

7.	(Previously Presented) The organic light-emitting device of claim 1, wherein L1, L3 and L21 to L23 are each independently selected from groups represented by Formulae 4-1 to 4-15, and L2 is selected from groups represented by Formulae 4-1 to 4-12 and 4-15:


    PNG
    media_image10.png
    2002
    3000
    media_image10.png
    Greyscale
,
wherein, in Formulae 4-1 to 4-15, * and *’ are each a binding site with an adjacent atom.

8.	(Currently Amended) The organic light-emitting device of claim 1, wherein Ar2 is selected from the group consisting of: 
a phenyl group, a biphenyl group, a terphenyl group, a pentalenyl group, an indenyl group, a naphthyl group, an azulenyl group, a heptalenyl group, an indacenyl group, an acenaphthyl group, a fluorenyl group, a spiro-fluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenalenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a naphthacenyl group, a picenyl group, a perylenyl group, a pentaphenyl group, a hexacenyl group, a pentacenyl group, a rubicenyl group, a coronenyl group, an ovalenyl group, a pyrrolyl group, a thiophenyl group, a furanyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl 
a phenyl group, a biphenyl group, a terphenyl group, a pentalenyl group, an indenyl group, a naphthyl group, an azulenyl group, a heptalenyl group, an indacenyl group, an acenaphthyl group, a fluorenyl group, a spiro-fluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenalenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a naphthacenyl group, a picenyl group, a perylenyl group, a pentaphenyl group, a hexacenyl group, a pentacenyl group, a rubicenyl group, a coronenyl group, an ovalenyl group, a pyrrolyl group, a thiophenyl group, a furanyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, an isoindolyl group, an indolyl group, an indazolyl group, a purinyl group, a quinolinyl group, an isoquinolinyl group, a benzoquinolinyl group, a phthalazinyl group, a naphthyridinyl group, a quinoxalinyl group, a quinazolinyl group, a cinnolinyl group, a carbazolyl group, a phenanthridinyl group, an acridinyl group, a phenanthrolinyl group, a phenazinyl group, a benzoimidazolyl group, a benzofuranyl group, a benzothiophenyl group, a benzothiazolyl group, the group consisting of deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C1-C20 alkyl group, a C1-C20 alkoxy group, a cyclopentyl group, a cyclohexyl group, a cycloheptyl group, a cyclopentenyl group, a cyclohexenyl group, a phenyl group, a biphenyl group, a terphenyl group, a pentalenyl group, an indenyl group, a naphthyl group, an azulenyl group, a heptalenyl group, an indacenyl group, an acenaphthyl group, a fluorenyl group, a spiro-fluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenalenyl group, a phenanthrenyl group, an anthracenyl group, a fluoranthenyl group, a triphenylenyl group, a pyrenyl group, a chrysenyl group, a naphthacenyl group, a picenyl group, a perylenyl group, a pentaphenyl group, a hexacenyl group, a pentacenyl group, a rubicenyl group, a coronenyl group, an ovalenyl group, a pyrrolyl group, a thiophenyl group, a furanyl group, an imidazolyl group, a pyrazolyl group, a thiazolyl group, an isothiazolyl group, an oxazolyl group, an isoxazolyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, an isoindolyl group, an indolyl group, an indazolyl group, a purinyl group, a quinolinyl group, an isoquinolinyl group, a benzoquinolinyl group, a phthalazinyl group, a naphthyridinyl group, a quinoxalinyl group, a quinazolinyl group, a cinnolinyl group, a carbazolyl group, a phenanthridinyl group, an acridinyl group, a phenanthrolinyl group, a phenazinyl group, a benzoimidazolyl group, a benzofuranyl group, a benzothiophenyl group, a benzothiazolyl group, an isobenzothiazolyl group, a benzoxazolyl group, 31)(Q32)(Q33), 
where Q31 to Q33 are each independently selected from the group consisting of hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C1-C20 alkyl group, a C1-C20 alkoxy group, a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group, a fluorenyl group, a spiro-fluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenanthrenyl group, an anthracenyl group, a pyrenyl group, a chrysenyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, a quinolinyl group, an isoquinolinyl group, a quinoxalinyl group, a quinazolinyl group, a carbazolyl group, and a triazinyl group.

9.	(Currently Amended) The organic light-emitting device of claim 1, wherein Ar1 and Ar2 are each independently selected from groups represented by Formulae 5-1 to 5-7:


    PNG
    media_image11.png
    520
    1273
    media_image11.png
    Greyscale
,
wherein, in Formulae 5-1 to 5-7,
31 is selected from the group consisting of O, S, C(Z33)(Z34), and N(Z35);
Z31 to Z35 are each independently selected from the group consisting of:
hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C1-C20 alkyl group, and a C1-C20 alkoxy group, 
a C1-C20 alkyl group and a C1-C20 alkoxy group, each substituted with at least one selected from the group consisting of deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof and a phosphoric acid group or a salt thereof, 
a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group, a fluorenyl group, a spiro-fluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenanthrenyl group, an anthracenyl group, a pyrenyl group, a chrysenyl group, a carbazolyl group, a benzocarbazolyl group, and a dibenzocarbazolyl group, 
a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group, a fluorenyl group, a spiro-fluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenanthrenyl group, an anthracenyl group, a pyrenyl group, a chrysenyl group, a carbazolyl group, a benzocarbazolyl group, and a dibenzocarbazolyl group, each substituted with at least one selected from the group consisting of deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C1-C20 1-C20 alkoxy group, a phenyl group, a biphenyl group, a terphenyl group, and a naphthyl group, and
-Si(Q31)(Q32)(Q33), 
where Q31 to Q33 are each independently selected from the group consisting of hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C1-C20 alkyl group, a C1-C20 alkoxy group, a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group, a fluorenyl group, a spiro-fluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenanthrenyl group, an anthracenyl group, a pyrenyl group, a chrysenyl group, and a carbazolyl group, 
e1 is an integer selected from 1 to 5; 
e2 is an integer selected from 1 to 7; 
e3 is an integer selected from 1 to 3; 
e4 is an integer selected from 1 to 4; and 
* is a binding site with an adjacent atom. 

10.	(Original) The organic light-emitting device of claim 1, wherein Ar1 and Ar2 are each independently selected from groups represented by Formulae 6-1 to 6-11:

    PNG
    media_image12.png
    753
    1284
    media_image12.png
    Greyscale
,
wherein, in Formulae 6-1 to 6-11, * is a binding site with an adjacent atom.

11.	(Currently Amended) The organic light-emitting device of claim 1, wherein R11 to R20, R21, R31 to R34, and R41 to R43 are each independently selected from the group consisting of:
hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a C1-C20 alkyl group, and a C1-C20 alkoxy group,
a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group, a fluorenyl group, a spiro-fluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenanthrenyl group, an anthracenyl group, a pyrenyl group, a chrysenyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, a quinolinyl group, an isoquinolinyl group, a quinoxalinyl group, a quinazolinyl group, a carbazolyl group, a triazinyl group, a benzocarbazolyl group, and a dibenzocarbazolyl group, and
the group consisting of deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C1-C20 alkyl group, a C1-C20 alkoxy group, a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group, a fluorenyl group, a spiro-fluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenanthrenyl group, an anthracenyl group, a pyrenyl group, a chrysenyl group, a pyridinyl group, a pyrazinyl group, a pyrimidinyl group, a pyridazinyl group, a quinolinyl group, an isoquinolinyl group, a quinoxalinyl group, a quinazolinyl group, a carbazolyl group, a triazinyl group, a benzocarbazolyl group, a dibenzocarbazolyl group, and -Si(Q31)(Q32)(Q33), 
where Q31 to Q33 are each independently selected from the group consisting of hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C1-C20 alkyl group, a C1-C20 alkoxy group, a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group, a fluorenyl group, a spiro-fluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenanthrenyl group, an anthracenyl group, a pyrenyl group, a chrysenyl group, a pyridinyl group, 

12.	(Currently Amended) The organic light-emitting device of claim 1, wherein R1, R11 to R20, R21, R31 to R34, and R41 to R43 are each independently selected from the group consisting of hydrogen, deuterium, -F, -Cl, -Br, -I, a methyl group, an ethyl group, a propyl group, an iso-propyl group, a butyl group, an iso-butyl group, a sec-butyl group, a tert-butyl group, a methoxy group, an ethoxy group, an iso-propoxy group, a butoxy group, an iso-butoxy group, a sec-butoxy group, a tert-butoxy group, and groups represented by Formulae 7-1 to 7-15:

    PNG
    media_image13.png
    1695
    3195
    media_image13.png
    Greyscale
,
wherein, in Formulae 7-1 to 7-15,
Y31 is selected from the group consisting of O, S, C(Z33)(Z34), and N(Z35);
Z31 to Z35 are each independently selected from the group consisting of:
hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or 1-C20 alkyl group, and a C1-C20 alkoxy group, 
a C1-C20 alkyl group and a C1-C20 alkoxy group, each substituted with at least one selected from the group consisting of deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof and a phosphoric acid group or a salt thereof, 
a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group, a fluorenyl group, a spiro-fluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenanthrenyl group, an anthracenyl group, a pyrenyl group, a chrysenyl group, a carbazolyl group, a benzocarbazolyl group, and a dibenzocarbazolyl group, 
a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group, a fluorenyl group, a spiro-fluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenanthrenyl group, an anthracenyl group, a pyrenyl group, a chrysenyl group, a carbazolyl group, a benzocarbazolyl group, and a dibenzocarbazolyl group, each substituted with at least one selected from the group consisting of deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an amidino group, a hydrazine group, a hydrazone group, a carboxylic acid group or a salt thereof, a sulfonic acid group or a salt thereof, a phosphoric acid group or a salt thereof, a C1-C20 alkyl group, a C1-C20 alkoxy group, a phenyl group, a biphenyl group, a terphenyl group, and a naphthyl group, and
-Si(Q31)(Q32)(Q33), 
where Q31 to Q33 are each independently selected from the group consisting of hydrogen, deuterium, -F, -Cl, -Br, -I, a hydroxyl group, a cyano group, a nitro group, an amino group, an 1-C20 alkyl group, a C1-C20 alkoxy group, a phenyl group, a biphenyl group, a terphenyl group, a naphthyl group, a fluorenyl group, a spiro-fluorenyl group, a benzofluorenyl group, a dibenzofluorenyl group, a phenanthrenyl group, an anthracenyl group, a pyrenyl group, a chrysenyl group, and a carbazolyl group; 
e1 is an integer selected from 1 to 5; 
e2 is an integer selected from 1 to 7; 
e3 is an integer selected from 1 to 3; 
e4 is an integer selected from 1 to 4; 
e5 is an integer selected from 1 and 2; and 
* is a binding site with an adjacent atom. 

13.	(Currently Amended) The organic light-emitting device of claim 1, wherein R1, R11 to R20, R21, R31 to R34, and R41 to R43 are each independently selected from the group consisting of hydrogen, deuterium, -F, -Cl, -Br, -I, a methyl group, an ethyl group, a propyl group, an iso-propyl group, a butyl group, an iso-butyl group, a sec-butyl group, a tert-butyl group, a methoxy group, an ethoxy group, an iso-propoxy group, a butoxy group, an iso-butoxy group, a sec-butoxy group, a tert-butoxy group, and groups represented by Formulae 8-1 to 8-22:

    PNG
    media_image14.png
    1892
    3141
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    443
    1280
    media_image15.png
    Greyscale
,
wherein, in Formulae 8-1 to 8-22, * is a binding site with an adjacent atom.

14.	(Previously Presented) The organic light-emitting device of claim 1, wherein the first compound is a compound represented by Formula 11,
the second compound is selected from compounds represented by Formulae 12-1 and 12-2, and 
the third compound is selected from compounds represented by Formulae 11, 12-1, and 12-2:
Formula 11

    PNG
    media_image16.png
    384
    622
    media_image16.png
    Greyscale
,
Formula 12-1

    PNG
    media_image17.png
    373
    641
    media_image17.png
    Greyscale
,
Formula 12-2

    PNG
    media_image18.png
    441
    569
    media_image18.png
    Greyscale
,
wherein, in Formulae 12-1 and 12-2, b22 is 0, 1, 2, or 3.

15.	(Previously Presented) The organic light-emitting device of claim 1, wherein the first compound is selected from compounds represented by Formulae 11A to 11D,

Formula 11A

    PNG
    media_image19.png
    492
    854
    media_image19.png
    Greyscale
,
Formula 11B

    PNG
    media_image20.png
    373
    908
    media_image20.png
    Greyscale
,
Formula 11C

    PNG
    media_image21.png
    433
    862
    media_image21.png
    Greyscale
,
Formula 11D

    PNG
    media_image22.png
    467
    839
    media_image22.png
    Greyscale
,
wherein, in Formulae 11A, 11B, and 11D, a2 is selected from 0, 1, 2, and 3,
in Formula 11C, a2 is selected from 1, 2, and 3.

16.	(Previously Presented) The organic light-emitting device of claim 1, wherein the first compound is selected from Compounds 1-1 to 1-60, and
the third compound is selected from Compounds 1-1 to 1-60 and compounds represented by Formula 2: 

    PNG
    media_image23.png
    864
    1331
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    1008
    1325
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    931
    1379
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    872
    1342
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    877
    1354
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    932
    1331
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    868
    1331
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    950
    1331
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    1166
    1379
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    1056
    1342
    media_image32.png
    Greyscale
.

17.	(Original) The organic light-emitting device of claim 1, wherein the first compound and the third compound are the same.

18.	(Original) The organic light-emitting device of claim 1, wherein the second compound and the third compound are the same. 

19.	(Original) The organic light-emitting device of claim 1, wherein the electron transport layer further includes a Li complex.

20.	(Original) The organic light-emitting device of claim 1, wherein the electron control layer and the emission layer directly contact each other, and
the electron transport region further comprises an electron injection layer between the electron transport layer and the second electrode. 

21.	(Previously Presented) An organic light-emitting device comprising:
a first electrode; 
a second electrode facing the first electrode; 
an emission layer between the first electrode and the second electrode, the emission layer including a first compound; and
an electron transport region between the emission layer and the second electrode, the electron transport region comprising an electron transport layer including a second compound and an electron control layer including a third compound,
wherein the electron control layer is between the emission layer and the electron transport layer,
the first and third compounds are simultaneously Compound 1-1 and the second compound is Compound 2-1, 2-6, or 2-13, or
the second and third compounds are simultaneously Compound 2-1 and the first compound is Compound 1-1, 1-61, or 1-75:

    PNG
    media_image33.png
    312
    688
    media_image33.png
    Greyscale

    PNG
    media_image34.png
    318
    579
    media_image34.png
    Greyscale

    PNG
    media_image35.png
    140
    265
    media_image35.png
    Greyscale

    PNG
    media_image36.png
    119
    336
    media_image36.png
    Greyscale

    PNG
    media_image37.png
    209
    221
    media_image37.png
    Greyscale

    PNG
    media_image36.png
    119
    336
    media_image36.png
    Greyscale

    PNG
    media_image38.png
    353
    528
    media_image38.png
    Greyscale
.




Authorization for this examiner’s amendment was given in a telephone interview with Candace Seu on 2/23/2021.




















Statement of reasons of Allowance
The present claims are allowable over the “closest” prior art Mizutani et al (US 2013/0306955) and Kawamura et al (US 2011/0068683) for the following reasons:

Regarding claim 1, Mizutani et al discloses a device comprising an electron transporting layer or layers comprise the following compound:

    PNG
    media_image39.png
    183
    448
    media_image39.png
    Greyscale
.
However, the reference does not disclose or suggest a compound given by recited Formula 2, where the group A is given by one of Formulas 2-1-3, to 2-1-6, 2-18, 2-3-1, 2-3-2, 2-3-5 and 2-36 as required in claim 1.

Kawamura et al discloses an electroluminescent device comprising an anode, a cathode, and an emitter layer between the anode and cathode (Abstract and [0074]-[0076]). The emitter layer comprise an anthracene derivative ([0001]). The reference discloses the following compound, corresponding to recited Formula 1 (recited first compound) 


    PNG
    media_image40.png
    165
    508
    media_image40.png
    Greyscale
.
However, the reference does not disclose or suggest a device comprising a compound given by recited Formula 2 as required in claim 1.

	Given that Mizutani et al and Kawamura et al do not disclose a compound given by recited Formula (1), it is clear that Mizutani et al and Kawamura et al, either alone or in combination do not disclose or suggest the organic light emitting device as recited in claim 1.

Regarding claim 21, Mizutani et al discloses an electroluminescent device comprising anode, at least one electron transport layer between the light emitting layer and the cathode. Thus, the reference discloses an electroluminescent device having the structure:
anode / light emitting layer / electron transporting layer 1 / electron transporting layer 2/ cathode.
The reference discloses that the electron transporting layer or layers comprise compounds such as 

    PNG
    media_image39.png
    183
    448
    media_image39.png
    Greyscale




    PNG
    media_image40.png
    165
    508
    media_image40.png
    Greyscale
.
However, the references do not disclose or suggest the criticality of the compounds in the electron transporting, electron control, and light emitting layers. Specifically, Table 1 of the instant Specification demonstrates that organic light emitting devices all three (3) of the claimed compounds, i.e. Compound 1-1 in the light emitting and electron transport layers in combination with Compounds 2-1, 2-6 or 2-13 in the electron control layer or Compounds 1-1, 1-61, or 1-75 in the light emitting layer in combination with Compound 2-1 in the electron control layer and electron transport layer have improved efficiencies and lifetimes compared to devices comprising a either none of the claimed compounds in the light emitting, electron control, and electron transport layers or only two (2) of the claimed compounds, where the one (1) compound is present in either the light emitting layer, electron control layer or electron transport layer and the second compound in another of the layers.
Given that Mizutani et al and Kawamura et al do not disclose or suggest the criticality of compounds in the light emitting, electron control, and electron transport layers of an organic light emitting device, it is clear that Mizutani et al and Kawamura et al, either alone or in combination do not disclose or suggest the light emitting device as recited in the present claims. In other words, it would not have been obvious for one of ordinary skill in the art to select two 

In light of the above, the present claims are passed to issue.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander C. Kollias whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM EST 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767